Citation Nr: 0614996	
Decision Date: 05/23/06    Archive Date: 06/02/06

DOCKET NO.  04-20 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left shoulder 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The veteran served periods of active duty from March 1966 to 
December 1969 and from January 1971 to April 1987.  

This case comes to the Board of Veterans' Appeals (Board) 
from a May 2003 rating decision rendered by the St. 
Petersburg, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The RO as well as the Board previously denied service 
connection for left shoulder bursitis in December 1987 and 
April 1989, respectively.  However, the veteran did not carry 
diagnoses of degenerative joint disease and rotator cuff 
tendonitis at the time of those prior determinations.  The RO 
did not consider his entitlement to service connection for 
these disabilities.  In this case, the Board finds that the 
current claim for service connection is best viewed as a new 
claim, rather than as a claim to reopen a prior final 
decision.  See Ephraim v. Brown, 82 F.3d 399, 402 (Fed. Cir. 
1996).  Accordingly, the Board will review the claim de novo.


FINDING OF FACT

A left shoulder disability is first shown more than one year 
after the veteran's separation from service, and is not 
related to events, disease, or injury during military 
service.


CONCLUSION OF LAW

A left shoulder disability was not incurred or aggravated 
during active military service.  38 U.S.C.A. §§ 1101, 1110, 
1111, 1112, 1113, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Entitlement to Service Connection - Left Shoulder 
Disability

Service connection is granted for a disability resulting from 
an injury suffered or disease contracted while in active duty 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2005).  Also, 
certain disorders like arthritis may be presumed to have been 
incurred during service when manifested to a compensable 
degree within a specified time (usually one year) following 
separation from service.  See 38 C.F.R. §§ 3.307, 3.309 
(2005).  
  
In general, establishing service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease or injury incurred in service.  See 38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2005); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

Service medical records show that the veteran complained of 
pain between his shoulder blades after a motor vehicle 
accident in 1974.  The veteran complained of pain and 
tightness in the left shoulder area in January 1976, but no 
abnormality was identified on examination.  Similarly, the 
retirement examination in December 1986 noted a history of 
recurrent bursitis in both shoulders since 1976, treated with 
anti-inflammatories with good results, and relaxation; the 
last episode was reported to have been 4 to 5 months earlier.  
No abnormalities of the upper extremities were noted on 
examination.  In short, the service medical records are void 
of any complaints, treatment, or diagnosis of a chronic left 
shoulder disability.  


Competent medical evidence of record details that the veteran 
suffers from a current left shoulder disability with findings 
of bursitis, degenerative joint disease, rotator cuff 
tendonitis, calcific deposit, and mild impingement.  
Unfortunately, a chronic left shoulder disability is first 
shown much later than one year after separation from active 
service.  In fact, the 1987 VA examination notes the 
veteran's complaint of pain in the left shoulder during cool 
weather, but the examination of the left shoulder, as well as 
the right shoulder, was normal, with full range of motion.

Competent medical evidence of record contains multiple 
medical opinions concerning whether the veteran's current 
left shoulder disability is related to an injury during 
active service.  In this case, the Board finds the opinion of 
the VA physician in the August 2004 VA examination report to 
be entitled to great probative value compared to the August 
2005 private physician's statement concerning whether the 
veteran's claimed left shoulder disability is related to an 
injury during active service.  See Guerrieri v. Brown, 4 Vet. 
App. 467, 470-71 (1993) (the probative value of medical 
evidence is based on the physician's knowledge and skill in 
analyzing the data, and the medical conclusion the physician 
reaches; as is true of any evidence, the credibility and 
weight to be attached to medical opinions are within the 
province of the Board).

The August 2004 VA physician's opinion contains coherent 
statements indicating that the veteran's left shoulder 
disability is not related to active service.  The August 2004 
VA examiner listed a diagnosis of left shoulder 
acromioclavicular joint degenerative joint disease and 
rotator cuff tendinopathy with impingement signs and stated 
that it was "not likely" that one episode of shoulder blade 
pain in service caused the current left shoulder 
tendonitis/bursitis.  It was further noted that the examiner 
considered the possibility that the veteran's left shoulder 
"could have been" injured during an in-service motor 
vehicle accident.  However, the examiner opined that based on 
the scarcity of information regarding the veteran's current 
left shoulder problems, he still felt that the veteran's 
problems are most likely not related to any injury in 
service.

In an August 2005 statement, the veteran's orthopedic 
physician, Dr. Slattery, noted that the veteran had presented 
two and one-half years earlier with complaints of shoulder 
pain, and had given a history of difficulty for which he was 
treated in the military on numerous occasions.  It was 
reported that the left shoulder condition was termed bursitis 
in the military, and that the veteran had a series of 
cortisone injections.  Dr. Slattery explained that the 
nomenclature had changed over the years.  A few decades ago, 
the veteran's problem would have been referred to as 
"bursitis."  Later, the terminology was changed to refer to 
tendinitis of the rotator cuff.  Now, the disability is named 
shoulder impingement syndrome.  Dr. Slattery added that the 
veteran continued to be bothered by the same shoulder 
complaints.  He expressed the opinion that the veteran's 
shoulder condition was at least as likely as not the same as 
what he was suffering from while serving in the military, and 
for which he was treated on numerous occasions in the 
military.

The record also contains records of treatment from Dr. 
Slattery in March, April, and June 2003.  They show that, in 
March 2003, the veteran reported a very long history of 
problems in his left shoulder; that he was told as a young 
man in the military that he had bursitis; and that he had had 
a series of cortisone injections through the years - 4 to 5 
over the past 10 years, plus others during his lifetime.  In 
June 2003, Dr. Slattery noted a history of long term 
bursitis, but added that he suspected that this was actually 
a rotator cuff tendinitis, though years ago it was always 
referred to as bursitis.

Additional private treatment records from other sources 
contain a June 1988 notation of questionable bursitis, with 
onset "Tuesday," described as pain in the left shoulder 
after doing some work the night before; bicep tendinitis in 
September 1993; and references to shoulder pain in 1996, 
1999, 2000, and 2001.  There are also chiropractic treatment 
records, beginning in June 1996, that refer to shoulder 
problems.

In considering Dr. Slattery's August 2005 opinion, the Board 
notes that it does not offer an opinion as to whether the 
veteran's current left shoulder disability was etiologically 
related to his in-service automobile accident.  Also, it 
appears to overstate the veteran's problems in service (i.e., 
"numerous occasions") when compared to either the service 
medical records or the initial report made by the veteran to 
him in March 2003.  Further, the Court has rejected medical 
opinions as immaterial where there was no indication that the 
physician had reviewed the claimant's service medical records 
or other relevant documents, which would have enabled him to 
form an opinion on service connection on an independent 
basis.  See Elkins v. Brown, 5 Vet. App. 474, 478 (1993).  
For these reasons, the Board finds that Dr. Slattery's 
opinion is considerably less probative than the August 2004 
VA medical opinion.    

In this case, a preponderance of the competent medical 
evidence of record is against a finding that the veteran 
suffers from a left shoulder disability that is etiologically 
related to disease, injury, or events during his active 
service.  As the Board finds that the preponderance of the 
evidence is against this claim, the benefit of the doubt 
doctrine is not for application.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2002).  
Entitlement to service connection for a left shoulder 
disability is not warranted.

II. Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be given to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

In the present case, a substantially complete application for 
the veteran's service connection claim was received in 
January 2003.  Thereafter, in a May 2003 rating decision the 
RO denied reopening the veteran's claim for entitlement to 
service connection for a left shoulder disability.  

Letters dated in March 2003, May 2003, July 2003, and January 
2005 from VA complied with the four notice requirements 
listed above.  Moreover, to the extent that the veteran was 
not specifically advised to submit any pertinent evidence in 
his possession by these letters, he was given the text of 
38 C.F.R. § 3.159 in the March 2004 statement of the case 
(SOC).  Consequently, he was aware of this provision.  

VA provided notice to the veteran both before and after the 
May 2003 rating action was promulgated.  Nevertheless, the 
Board finds that any defect with respect to the timing of the 
notice requirement was harmless error.  Notice was provided 
by VA, and the content of the notice fully complied with the 
requirements of U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2005), and Quartuccio v. Principi, 16 Vet. App. 
183 (2002), as discussed above.  Further, after the notice 
was provided, the case was readjudicated in the November 2004 
SSOC.  The veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim, and 
to respond to VA notices.  Therefore, the Board finds no 
defect in notice that results in any prejudice to the 
veteran.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  
Moreover, the veteran has not shown or alleged any prejudice 
in the content of the notice concerning this issue.

Dingess v. Nicholson, 19 Vet. App. 473 (2006), held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  

In this case, the veteran was given notice of what type of 
information and evidence was needed to substantiate his 
service connection claim for a left shoulder disability, but 
was not given notice of the type of evidence necessary to 
establish disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran on these latter two elements, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question not addressed by 
the agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  As the 
Board concludes that the preponderance of the evidence is 
against the claim for service connection, any questions as to 
the appropriate disability ratings or effective dates to be 
assigned are rendered moot.  

As for VA's duty to assist a veteran, the veteran's available 
service medical records, private treatment records, and VA 
examination report have been obtained and associated with the 
file.  There is no indication that relevant (i.e., pertaining 
to treatment for the claimed disability) records exist that 
have not been obtained or attempted to be obtained.  The duty 
to assist includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  In this case, the veteran's left 
shoulder disability was evaluated in a VA examination. 

Finally, the Board notes that statements from the veteran 
representative during the August 2005 hearing are construed 
as a clear waiver of agency of original jurisdiction 
consideration of pertinent evidence added to the record after 
the issuance of the November 2004 SSOC.  Thereafter, the 
veteran's representative sent the pertinent new medical 
evidence directly to the Board to be associated with the 
veteran's claims file.  See 38 C.F.R. § 20.1304 (2005).

VA has satisfied its duties to inform and assist the veteran 
in this case.  Any "error" to the veteran resulting from 
this Board decision does not affect the merits of his claim 
or his substantive rights, for the reasons discussed above, 
and is therefore harmless.  See 38 C.F.R. § 20.1102 (2005).  
There is no reasonable possibility that further assistance to 
the veteran would substantiate his claim.  See 38 C.F.R. 
§ 3.159(d) (2005).


ORDER

Entitlement to service connection for a left shoulder 
disability is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


